Citation Nr: 0608208	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-07 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than January 19, 
1999, for the grant of service connection for right posterior 
parasagittal meningioma; status post posterior parietal 
craniotomy and gross total resection of intercerebral mass, 
with residual headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and veteran's spouse




ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969, and from October 1969 to November 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The veteran timely appealed for an earlier effective date for 
the grant of service connection for right posterior 
parasagittal meningioma; status post posterior parietal 
craniotomy and gross total resection of intercerebral mass, 
with residual headaches.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement must thereafter be timely filed 
to initiate appellate review of a "downstream" issue such 
as the effective date of service connection).  A February 
2004 rating decision denied the claim.  

A hearing before a hearing officer at the RO was conducted in 
March 2003.  A personal hearing was held before the 
undersigned in September 2005.  At that hearing, he submitted 
additional evidence, and waived RO consideration of that 
evidence.  38 C.F.R. § 20.1304 (2005).  Transcripts of these 
hearings have been associated with the record.  




FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  In January 1987, the RO granted service connection for 
status post operative removal of lipoma of the right forehead 
was granted, and a 0 percent evaluation was assigned, 
effective September 1986.  In January 1997, the RO denied 
service connection for non-Hodgkins lymphoma.  The veteran 
did not appeal these decisions.

3.  The veteran initially filed a claim of entitlement to 
service connection for right parietal parasagittal incision 
for a probable meningioma on January 19, 1999.

4.  The veteran was subsequently granted service connection 
for right posterior parasagittal meningioma; status post 
posterior parietal craniotomy and gross total resection of 
intercerebral mass, with residual headaches, effective 
January 19, 1999.  


CONCLUSION OF LAW

An effective date prior to January 19, 1999, for the grant of 
service connection for right posterior parasagittal 
meningioma; status post posterior parietal craniotomy and 
gross total resection of intercerebral mass, with residual 
headaches, is not warranted.  38 U.S.C.A. §§ 5101(a), 5110(a) 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400(b) 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

A VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was not accomplished as the RO sent the veteran notice 
in April 2004, after the initial denial.  

This letter essentially explained the type of evidence that 
needed to be submitted for him to prevail on the earlier 
effective date claim, what evidence he should submit, and 
what evidence the RO would obtain for him.  He was also, in 
essence, told to submit all pertinent evidence he had in his 
possession.  So any defect with respect to the timing or 
language of the notice was nonprejudicial and therefore, 
merely harmless error.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication]."  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Factual Background

The following facts are not in dispute.  The veteran's 
service medical records reveal that in February 1984, the 
veteran complained of a knot on the right forehead since 
December 1983 that would come and go.  

Post-service medical records indicate that, in January 1985, 
the veteran complained of a mass over the right forehead and 
headaches.  A probable lipoma was diagnosed.  A VA 
examination conducted in January 1985 was negative for any 
tumor or meningioma condition.  In June 1986, a mass over the 
right forehead, diagnosed by pathology report as a lipoma, 
was excised.  

On September 29, 1986, the veteran requested service 
connection for "[r]esiduals of tumor removal in the service 
on my right forehead area that has now left me with residual 
numbness of the face and scalp on the right side."  In a 
January 1987 decision, the RO granted service connection for 
status post operative removal of a lipoma of the right 
forehead, and assigned a 0 percent evaluation, effective 
September 29, 1986, the date of claim.  The veteran did not 
appeal this decision within one year of notification.  In May 
1987, the veteran underwent a computer axial tomography (CT) 
of the head due to headaches of undetermined etiology.  The 
CT of the brain was essentially normal.  

In August 1996, the veteran requested that his claim be 
reopened and that he be granted service connection for non-
Hodgkins lymphoma, as he was diagnosed with this condition at 
a VA medical center (MC) in June 1986.  A VA examination was 
conducted in September 1996.  The veteran stated that a lump 
was removed in 1987 and a diagnosis of non-Hodgkins lymphoma 
was rendered.  The diagnosis was history of non-Hodgkins 
lymphoma.  In an October 1996 VA examination report, the 
examiner stated that he reviewed the VA chart and the June 
1986 pathology report indicating a lipoma; and opined that 
the veteran did not have a non-Hodgkins lymphoma.  A January 
1997 RO decision denied service connection for non-Hodgkins 
lymphoma as there was no evidence that the veteran ever had 
such a condition.  The veteran did not appeal this decision 
within one year of notification.  

In February 18, 1998, the veteran underwent a partial 4.5 
centimeter right parietal parasagittal incision for a 
probable meningioma.  On January 19, 1999, the veteran 
requested service connection for right parietal parasagittal 
incision for a probable meningioma.

A VA examination was conducted in October 2002.  The examiner 
stated that the veteran was treated for a meningioma with 
surgical resection in 1998, and it could not be determined 
one way or the other whether the veteran had this tumor in 
service.  The examiner stated that it did not appear that the 
veteran complained of any symptoms related to the tumor in 
service, but this would not be uncommon as such tumors are 
slow growing over many years.  A November 2002 rating 
decision granted service connection for right posterior 
parasagittal meningioma; status post posterior parietal 
craniotomy and gross total resection of intercerebral mass, 
with residual headaches, and assigned a 50 percent 
evaluation, effective January 19, 1999.  In a February 2004 
decision, the RO granted a 100 percent rating, effective 
January 19, 1999; but denied an earlier effective date for 
the grant of service connection for the condition.  

The veteran's right posterior parasagittal meningioma; status 
post posterior parietal craniotomy and gross total resection 
of intercerebral mass, with residual headaches, has been 
rated 100 percent disabling from January 19, 1999, the date 
of receipt by the RO of the letter from the veteran which 
referred to his right parietal parasagittal incision for a 
probable meningioma in February 1998. 

III.  Governing Laws, Regulations and Legal Analysis 

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2005).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p) (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2004).

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  The 
decision does not become final, however, unless the veteran 
is notified of the decision.  See Hauck v. Brown, 6 Vet. App. 
518 (1994), 38 C.F.R. § 3.103(a) (2005).

The veteran is seeking entitlement to an effective date 
earlier than the currently assigned January 19, 1999, for the 
grant of service connection for right posterior parasagittal 
meningioma; status post posterior parietal craniotomy and 
gross total resection of intercerebral mass, with residual 
headaches.  In essence, he contends that the condition has 
existed since service.  He claims that he filed his initial 
claim of entitlement to service connection for the condition 
in September 29, 1986, and when he requested service 
connection for non-Hodgkins lymphoma in August 1996, but the 
condition was misdiagnosed as a lipoma.  He further contends 
that, therefore, these claims of entitlement to service 
connection for lipoma and non-Hodgkins lymphoma were in fact 
claims for service connection for the meningioma condition, 
and as such were not finally adjudicated.  In that 
connection, he contends that his claim of entitlement to 
service connection for right posterior parasagittal 
meningioma; status post posterior parietal craniotomy and 
gross total resection of intercerebral mass, with residual 
headaches, which was granted by the RO, was not a new claim 
but was merely a continuation of claim dating back to 
September 29, 1986, when he requested service connection for 
"[r]esiduals of tumor removal in the service on my right 
forehead area that has now left me with residual numbness of 
the face and scalp on the right side."  The veteran contends 
that this condition treated in 1986 is equivalent to, or a 
misdiagnosis of, a meningioma condition.  

In September 2005, at his personal hearing, he submitted 
articles relating to brain tumors from professional journals 
and other periodicals.  These selections define the term and 
describe its symptoms, signs, diagnosis, prophylaxis and 
treatment.  The veteran submitted this evidence for the 
proposition that an individual may have symptoms of a brain 
tumor for a long time prior to an accurate diagnosis.  He 
also maintains that the symptoms he complained of in service 
and shortly thereafter were in fact the symptoms of a brain 
tumor which was not accurately diagnosed until 1998.  He also 
maintains that he should not be punished for the failure of 
medical personnel to accurately diagnosis his brain tumor in 
the 1980's.

The first matter for the Board's consideration is when the 
veteran's initial claim of entitlement to service connection 
for right posterior parasagittal meningioma; status post 
posterior parietal craniotomy and gross total resection of 
intercerebral mass, with residual headaches, was filed.  As 
the factual background above makes clear, the veteran filed a 
claim for "[r]esiduals of tumor removal in the service on my 
right forehead area that has now left me with residual 
numbness of the face and scalp on the right side" in 1986.  
A lipoma was removed, the pathology report found a lipoma, 
and a subsequent May 1987, CT of the brain was essentially 
normal.  In a January 1987 decision, the RO granted service 
connection for status post operative removal of a lipoma of 
the right forehead, and assigned a 0 percent evaluation, 
effective September 29, 1986, the date of claim.

In essence, the veteran contends that he filed a claim of 
entitlement to right parietal parasagittal incision for a 
probable meningioma in September 1986 which was not acted 
upon until 2002, and that the effective date of service 
connection should therefore be September 1986.  See 38 C.F.R. 
§ 3.400.  That is, he contends that his initial September 
1986 claim of entitlement to service connection for lipoma 
referred to symptoms of what was eventually diagnosed as 
right posterior parasagittal meningioma; status post 
posterior parietal craniotomy and gross total resection of 
intercerebral mass, with residual headaches, decades later.  
He reasons that his September 1986 claim was therefore in 
fact a claim for a meningoma condition which was not acted 
upon by the RO at the time and therefore remained open.  It 
should also be noted that the veteran requested service 
connection for non-Hodgkins lymphoma in August 1996, and the 
RO denied service connection for the condition in January 
1997. 

The Board disagrees with the veteran's arguments.  VA's 
statutory duty to assist means that VA must liberally read 
all documents submitted to include all issues presented.  See 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  However, in 
Brannon v. West, 12 Vet. App. 32 (1998), while the Board must 
interpret an appellant's submissions broadly, the Board is 
not required to conjure up issues that were not raised by the 
appellant.

In 1986, and indeed until January 1999, there is no 
indication of record that the veteran was seeking entitlement 
to service connection for a meningioma.  He did not refer to 
a meningioma in his claim in 1986, and neither the service 
medical records or the VA medical records shortly after 
service in 1980's contained a hint that a meningioma 
condition existed.  Again, he did not refer to a meningioma 
in his claim in 1996 of service connection for non-Hodgkins 
lymphoma.  The record is devoid of any request for service 
connection for meningioma pathology until the veteran's 
statements were filed on January 19, 1999.

The documents filed before January 19, 1999, cannot be 
considered to be a claim for right posterior parasagittal 
meningioma; status post posterior parietal craniotomy and 
gross total resection of intercerebral mass, with residual 
headaches, because it does not identify "the benefit sought" 
as required by section 3.155(a).  See Dunson v. Brown, 4 Vet. 
App. 327, 330 (1993).  In essence, the veteran would have had 
the RO in January 1987 look over twenty years into the future 
to divine a claim of entitlement to a meningioma disorder.  
Such would require, at a minimum, clairvoyance.  Such 
standard is not warranted under the law.  See Talbert v. 
Brown, 7 Vet. App. 352, 356 (1995) [VA is not required to 
conduct an exercise in prognostication by inferring any claim 
for service connection in the absence of evidence showing 
that the veteran is claiming benefits for a disability that 
is related to service].

In view of the foregoing, the Board must review the evidence 
to determine whether an active application for a meningioma 
condition was filed before the current effective date of the 
award in question, January 19, 1999.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  There is no 
evidence that any communication or action from either the 
veteran, his representative, a Member of Congress or some 
other person acting on his behalf which reflects an intent to 
request entitlement to service connection for such a 
condition, prior to receipt of the application to reopen on 
January 19, 1999.  

The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1).  The date of receipt of evidence from a private 
hospital will be accepted when it shows the reasonable 
possibility of entitlement to benefits.  38 C.F.R. § 
3.157(b)(2).  The Board notes that private hospitalization 
records pertaining to the veteran's right posterior 
parasagittal meningioma resection in September 1998 were 
received on January 19, 1999.  Therefore, the Board cannot 
consider them as evidence for an effective date prior to that 
date.  See 38 C.F.R. § 3.157(b)(3) (evidence from a hospital 
is accepted as a claim upon date of receipt).

The Board agrees with the RO's assignment of January 19, 
1999, as the effective date of service connection for right 
posterior parasagittal meningioma; status post posterior 
parietal craniotomy and gross total resection of 
intercerebral mass, with residual headaches.  No claim was 
filed by the veteran until January 19, 1999.

The veteran and his representative have advanced a number of 
arguments concerning why an earlier effective date should be 
granted.  These arguments are all premised on the contention 
that he filed claims of service connection for a meningioma 
condition from 1986 onward.  As discussed above, the Board 
rejects the notion that previous claims of entitlement to 
service connection for a lipoma or non-Hodgkins lymphoma 
should be interpreted as a claim for a meningioma in light of 
medical evidence which was not of record until January 19, 
1999.  See Brannon and Talbert, both supra.

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends that it is unfair to 
deny an earlier effective date for the grant of service 
connection for right posterior parasagittal meningioma; 
status post posterior parietal craniotomy and gross total 
resection of intercerebral mass, with residual headaches 
since he complained consistently of symptoms of the 
disability since he left service, and it was essentially a 
failure to properly diagnose the disorder that prevented him 
from receiving service connected benefits from the 1980's.  
The Board is certainly sympathetic to such an argument.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board has decided this case based 
on its application of this law to the pertinent facts.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.


ORDER

Entitlement to an effective date earlier than January 19, 
1999, for the award of service connection for right posterior 
parasagittal meningioma; status post posterior parietal 
craniotomy and gross total resection of intercerebral mass, 
with residual headaches, is denied.



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


